Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 7, 8 and 11-22 are currently under examination, wherein claim 7 has been amended in applicant’s amendment filed on December 21st, 2020. Claims 9 and 10 have been cancelled and not-elected Invention II, Claim 23, has been withdrawn by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 7-22 under 35 U.S.C. 103 as stated in the Office action dated October 9, 2020 have been withdrawn in light of applicant’s amendment filed on December 21st, 2020. New grounds of rejection have been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 7, 8 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2012-251191 A).
With respect to claims 7, 8 and 11-22, JP (‘191 A) discloses an electrical steel sheet comprising a surface layer having a Si concentration changing continuously from a high concentration to a low concentration in a thickness direction of the steel sheet, an interface between the surface layer which would meet the boundary part as claimed and a central layer in which the Si concentration changes discontinuously and the central layer in which the Si concentration does not change substantially in the thickness direction wherein the steel sheet is ultra-thin having a thickness of 0.03-0.20 mm; the surface layer has an in-plane tensile stress of 50-150 MPa and a thickness up to about 50% of the thickness of the steel sheet, suggesting that the interface would be extremely thin (e.g. less than a few microns); and the average Si mass content ranges in the surface layer and the central layer are greater than 2% (e.g. 2.5%) to 7.5% or less and 2% or less (e.g. 0.1%) respectively, suggesting a Si content gap of 2.4% or higher in the interface layer (abstract, Tables 2 and 3, paragraphs [0006], [0025] and [0037]). JP (‘191 A) further discloses that the stress concentration at the interface between the surface layer and central layer is relaxed (paragraph [0028]) at least suggesting that the central layer would have an in-plane compressive stress of the same magnitude as the tensile stress in the surface layer of 50-150 MPa. JP (‘191 A) further discloses that both the surface layer and central layer comprise large crystal grains of about 1/4 of the plate thickness (paragraphs [0022] and [0029]), at least suggesting that an aspect ratio of crystal grains in the surface layer would be about 1. The ranges of the thicknesses of the steel sheet, the surface layer and the interface; the average Si contents in the surface layer and the central layer; the Si content gap in the interface; the tensile stress in the surface layer; the compressive stress in the central layer; and the aspect ratio of the crystal grains in .
Response to Arguments
4.	The applicant’s arguments filed on December 21st, 2020 have been fully considered but they are moot in light of the new ground of rejection above.	
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


1/13/2021